Holden J.,
delivered the opinion of the court.
Mrs.- Lydia Harris, plaintiff in the court below and appellee here, sued for damages and obtained a judgment against F. M. Meek, defendant below and appellant here, for what seems to be an alleged threat of malicious prosecution of her son; and from this judgment, the defend-, ant appeals to this court.
The appellee claimed in her declaration that in February, 1913, the appellant, F. M. Meek, while mayor commissioner and ex officio justice of the peace for the city of Laurel, willfully and maliciously ordered appellee to leave Laurel, and threatened to have her son, Ledyard Harris, arrested and put in jail if she did not take him away' from Laurel. The appellee and her son, Ledyard Harris, sixteen years of age, were both joined as plaintiffs in thé declaration ; but upon the filing of a demurrer by defendant a nonsuit was taken by the plaintiff Ledyard Harris, leav*810ing it a suit by tbe appellee, Mrs. Lydia Harris, in her own right against the appellant for damages.
The plaintiff below testified, in substance, that P. M. Meek, the appellant, came to her and, told her that he would have her son, Ledyard Harris, arrested and put in jail if she (Lydia Harris) did not take him away from Laurel. We copy the important part of appellee’s testimony verbatim from the record:
“He said that he and all of his men were notified to arrest my boy the first time they caught him on the street,' and put him in jail. We confined the boy strictly to my home premises for quite awhile. He finally told me after that time if I did not leave by Saturday he was coming to my home and arrest my boy and put him in jail. It scared me to think he v/ould come to my home and arrest my boy and put him in jail, and I consented to leave with him. I was gone for three weeks. ’ ’
The plaintiff’s testimony was the only evidence introduced iñ her behalf. At this juncture in the trial the defendant moved to exclude the evidence of the plaintiff and to instruct the jury to return a verdict for the defendant, which motion was by the court overruled.
The appellant, P. M. Meek, was then introduced as a witness, and testified, in substance, that he was, at the time of the alleged conversation with the appellee, mayor commissioner of the city of Laurel, and that for some time previous there had been an unusually large number of incendiary fires in the city of Laurel, and that he, in conjunction with other citizens, had endeavored to discover the party causing the fires, and to that end had made up three hundred and forty-five dollars and employed a detective, one McKervey,*to investigate the situation; that he was informed by the detective that Ledyard Harris, the son of the appellee, was the guilty party, and that upon receiving this information he sent for the appellee, with whom he was upon friendly terms, and when she arrived at the office, the detective, McKervey, told the appellee *811that the evidence pointed strongly to her son as being the person who had caused the fires in Laurel, and that the detective said to her they wanted to put a stop to these fires and advised her, in a private and friendly way, that it would be best for her to take her son away from Laurel, as he was a young boy, and would do better with other associations and surroundings; that the appellee, then much distressed, asked the appellant what she should do about it, and he (appellant) advised and suggested to her in a kind and friendly way that it would be best for her to take the advice of the detective and take her boy away from Laurel, for awhile at least, and that that would probably cure the evil of the situation; that he advised and suggested to the appellee to take her boy away to-some other field and away from his present surroundings,, and that this would save her a good deal of trouble, because the grand jury would meet soon; that he gave her this advice in a friendly way in order to keep the boy out of trouble, and that he at no time threatened her nor the boy; that the appellee was a frequent visitor at the home of appellant, and often dined with his family, and that they were on friendly and cordial terms; that he had no-malice or feeling against her, but, on the other hand, his; feeling towards her was friendly and considerate; and that he had treated her as a neighbor and had no desire whatever to do a wrong to her or her boy, but was attempting to suggest or advise her in a way that was for her good and the good of her son. The son was subsequently indicted for arson. The appellee waited one year before filing suit. With this state of case before the court, the plaintiff was granted one instruction that the jury might find punitive damages for the plaintiff. No actual damages were claimed. The jury returned a verdict for the plaintiff in the sum of one thousand and sis hundred dollars, as punitive damages.
We think the testimony shows conclusively that the appellant was acting in good faith, without malice, and with probable cause, and with no desire to oppress the ap*812pellee, but that his intentions were good.' Therefore punitive damages cannot be recovered, if, indeed, any recovery whatever may be had. Railroad v. Fite, 67 Miss. 373, 7 So. 223; Taft v. Taft, 40 Vt. 229, 94 Am. Dec. 389; 12 Am. & Eng. Enc. 24, 25; 3 Black. Com. 120; Grimes v. Gates, 47 Vt. 594, 19 Am. Rep. 129. Under the facts in this case the verdict and judgment are erroneous.

Reversed and remanded.